           Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                              :

          -v.-                                                        :      S1 15 Cr. 536 (PGG)

KALEIL ISAZA TUZMAN and                                               :
OMAR AMANT,
                                                                      :
                              Defendants.
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




          THE GOVERNMENT’S POST-FATICO SENTENCING MEMORANDUM




                                                                      GEOFFREY S. BERMAN
                                                                      United States Attorney for the
                                                                      Southern District of New York
                                                                      One St. Andrew’s Plaza
                                                                      New York, New York 10007


Andrea M. Griswold
Joshua A. Naftalis
Assistant United States Attorneys
       - Of Counsel -
        Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 2 of 23



               The Government respectfully submits this memorandum following the Fatico

hearing held on April 1 and 2, 2019, regarding the appropriate loss amount under U.S.S.G. § 2B1.1

for Counts Four and Six.

                                             POINT I

                                      APPLICABLE LAW

               Section 2B1.1 of the United States Sentencing Guidelines sets forth the relevant

offense level calculations. Loss is defined as “the greater of actual loss or intended loss,” where

“actual loss” is the “reasonably foreseeable pecuniary harm that resulted from the offense.”

U.S.S.G. § 2B1.1 cmt. 3(A). “Pecuniary harm” is the “harm that is monetary or that otherwise is

readily measurable in money,” and to be reasonably foreseeable, it must be “harm that the

defendant knew or, under the circumstances, reasonably should have known, was a potential result

of the offense.” Id. at § 2B1.1 cmt. 3(A)(i)-(iv).

               A Court is not required to determine loss with “precision,” but rather must “make

a reasonable estimate of the loss . . . . based on available information.” U.S.S.G. § 2B1.1 cmt.

3(C); United States v. Manas, 272 F.3d 159, 165 (2d Cir. 2001). Further, because the “sentencing

judge is in a unique position to assess the evidence and estimate the loss based upon that

evidence[,] . . . the court’s loss determination is entitled to appropriate deference.” U.S.S.G.

§ 2B1.1 cmt. 3(C).

               The Second Circuit in United States v. Ebbers emphasized that “some estimate

must be made for Guidelines’ purposes, or perpetrators of fraud would get a windfall.” 458 F.3d

110, 126 (2d Cir. 2006). In United States v. Rutkoske, a market manipulation case, the Circuit

explained that because “[d]etermining the extent to which a defendant’s fraud, as distinguished

from market or other forces, caused shareholders’ losses inevitably cannot be an exact science[,



                                                 2
        Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 3 of 23



t]he Guidelines’ allowance of a ‘reasonable estimate’ of loss remains pertinent.” 506 F.3d 170,

179 (2d Cir. 2007). “Normally, expert opinion and some consideration of the market in general

and relevant segments in particular will enable a sentencing judge to approximate the extent of

loss caused by a defendant’s fraud.” Id.; see also, e.g., United States v. Kumar, 617 F.3d 612,

632–33 (2d Cir. 2010) (accepting expert’s calculation and noting that “courts frequently calculate

loss in securities fraud cases ‘by relying on the change of market capitalization as a result of the

disclosure of the fraud,’ . . . in order to prevent ‘perpetrators of [the] fraud’ from ‘get[ting] a

windfall’” (quoting Ebbers, 458 F.3d at 127)).

               The Government bears the burden of proving the intended loss amount by a

preponderance of the evidence. See United States v. Desimone, 119 F.3d 217, 228 (2d Cir. 1997);

see also United States v. Martinez–Rios, 143 F.3d 662, 677 (2d Cir. 1998) (once “the Government

[has] met its burden of proving the tax losses caused by the scheme,” the defendant assumes “the

burden of proving that any particular elements of [the] conspiracy-related tax loss were not

foreseeable by him”); United States v. Geevers, 226 F.3d 186, 193-94 (3d Cir. 2000) (defendant

challenging the Government’s loss figure has the burden of coming forward with “persuasive

evidence” to the contrary).

                                            POINT II

                       DR. NIDEN’S ANALYSIS PROVIDES
                A REASONABLE ESTIMATE OF LOSS FOR COUNT SIX

               Although Tuzman was convicted of leading a multi-year and multi-million dollar

accounting fraud, and although the PSR calculated a loss of $31.4 million “based on price declines

that occurred in November 2012” (PSR ¶ 154), Tuzman nonetheless contended in his 2018

sentencing submission that the loss amount for Count Six should be zero (Tuzman Sentencing Br.

35-42). Tuzman suggested that the proper way to measure Count Six losses was an event study,

                                                 3
        Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 4 of 23



but did not conduct one. (Id. at 35-37; id. at 36 “(Any effective event study would address this

issue in detail.”).) As a result, the Government asked Cathy M. Niden, Ph.D. to conduct an event

study to estimate the losses associated with Count Six (the “Niden Report”) and called Dr. Niden

at the April 2019 Fatico hearing. (GX F1 ¶ 10). Tuzman called no witnesses at the hearing.

               Tuzman contends in his post-hearing brief that Dr. Niden’s analysis is

“methodologically flawed” because (a) it “mistakenly” uses the November 2012 Form 8-K as “a

proxy for the fraud”; (b) it “does not account for or disentangle confounding news”; (c) it

“improperly assumes” that KITD’s stock price was “inflated by the same amount throughout the

conspiracy period”); and (d) it “overstates investor losses because it fails to account for recovery

in bankruptcy.” (Tuzman Post-Hearing Br. 34-46). As a result, Tuzman repeats his bold claim

that the lost amount for Count Six should be zero. (Id. at 46).

               As set forth below, the Court should find that a reasonable estimate of harm to

KITD shareholders from the fraud alleged in Count Six is at least $22.9 million.

       A.      Summary of Dr. Niden’s Opinions and Testimony

               Dr. Niden is a Financial Economist with the Office of Litigation Economics in the

Division of Economic and Risk Analysis of the Securities and Exchange Commission (“SEC”).

She holds a Ph.D. and M.B.A. from the University of Chicago. (GX F1 ¶¶ 1-2; Fatico Tr. 8-13).

In summary, Dr. Niden concluded the following:

                  KIT digital’s $1.35 per share (65.4%) stock price decline, net of market and
                   industry effects, on November 23, 2012 in response to the November 21, 2012
                   8-K disclosure was statistically significant;

                  $1.35 per share (65.4%) is a reasonable estimate of the share price impact of
                   the announcement of accounting errors and irregularities described in the
                   November 21, 2012 8-K as related to Count Six; and

                  Estimated harm to shareholders from the Count Six accounting errors and
                   irregularities is at least $22.9 million.

                                                 4
         Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 5 of 23




(GX F1 ¶ 10; Fatico Tr. 18-19). Dr. Niden’s estimate of investor harm ($22.9 million) is more

conservative than the PSR’s estimate ($31.4 million). (PSR ¶ 154).

        B.      Dr. Niden Properly Considered the November 21, 2012 Form 8-K

                Tuzman first asserts that the November 21, 2012 Form 8-K cannot serve as a “proxy

for the fraud” because disclosures in that Form 8-K were “different from, and far broader than, the

offense of conviction.” (Tuzman Post-Hearing Br. 34). He asserts that (a) the November 2012

Form 8-K “did not specifically identify the fraud of which Isaza Tuzman was convicted”; (b) “[a]t

most, the government proved there were 12 ‘sham licenses’ between 2010 and 2011, totaling

approximately $26 million in improperly recognized revenues,” which meant that “only”

“approximately 8% of KIT Digital’s revenue was over-reported”; and (c) therefore, the stock drop

the next day, November 23, 2012, represented an “overcorrection in the market price.” (Id. at 34-

36). These arguments should be rejected.

                The Niden Report and Dr. Niden’s testimony clearly established that the $1.35 per

share price decline following KITD’s November 21, 2012 Form 8-K is a “reasonable estimate” of

the share price impact of the fraud scheme charged in Count Six. (GX F1 ¶¶ 12-28; Fatico Tr. 15-

38); see also Kumar, 617 F.3d at 632–33 (2d Cir. 2010) (accepting expert’s calculation and noting

that “courts frequently calculate loss in securities fraud cases ‘by relying on the change of market

capitalization as a result of the disclosure of the fraud,’ . . . in order to prevent ‘perpetrators of [the]

fraud’ from ‘get[ting] a windfall’” (quoting Ebbers, 458 F.3d at 127)). Dr. Niden explained that

in addition to conducting an event study — which the defendant does not challenge — she

reviewed the November 2012 8-K itself and the “total mix of information” between the fourth

quarter of 2010 and April 2013 for “confounding news.” (GX F1 ¶ 17; Fatico Tr. 26-31). Dr.

Niden testified: “I concluded that all of the elements disclosed in the 8-K were either directly tied

                                                     5
           Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 6 of 23



to the Count Six accounting errors and irregularities, or were the consequences, the direct

consequences of KIT Digital’s needing to restate.” (Fatico Tr. 29; id. at 77-78). Indeed, Dr. Niden

testified that “a full and complete disclosure by KIT Digital of the accounting errors and

irregularities might have been worse than what was reported here in the 8-K, more negative.”

(Fatico Tr. 83). She also ran a “sanity check” by analyzing KITD’s stock after the company’s

November 9, 2011 disclosures. (GX F1 ¶¶ 23-26; Fatico Tr. 35-37 (“The main purpose of that

analysis was in consideration of whether a $1.35, the stock drop, the abnormal stock drop at the

end for November 23 of 2012, was a reasonable estimate of the stock price change that would have

happened if a full and complete disclosure of the Count Six wrongdoings had been made on earlier

days.”).

                 Tuzman’s claim that the fraud he perpetrated “only” increased revenues by eight

percent is misleading. As Dr. Niden explained, these sham revenues enabled KITD to beat

consensus revenue forecasts in the third and fourth quarters of 2011; were central to KITD’s

fraudulent narrative to investors of growth; and allowed the company to report positive GAAP net

income in the third quarter of 2011. (GX F1 ¶¶-26; Fatico Tr. 33-34 (“[A]ll of this is important

because the revenue from the fake contracts enabled the company to give the market an impression

of higher growth prospects, greater growth prospects going forward, and including particular

estimates in the earnings call that calculated organic growth for the quarter using the 62.3 million

of revenue that was recognized.”).

                 Finally, there is no evidence that KITD’s stock “overreacted” to the November

2012 8-K on November 23, 2012. Indeed, there was no stock price rebound on the next trading

day, November 26, 2012. In fact, on November 26, 2012, KITD’s stock continued to drop. (GX

F1, at Ex. 1).



                                                 6
         Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 7 of 23



         C.      Dr. Niden Properly Found There Was No Confounding News

                 Tuzman next argues that Dr. Niden made a “critical error” because KITD made

“multiple disclosures of non-fraud related news that were confounding” and Dr. Niden did “not

account for or disentangle such confounding news.” (Tuzman Post-Hearing Br. 37). Tuzman is

wrong.

                 As noted, Dr. Niden’s analysis included a review of the total mix of information to

determine whether there was confounding news. (GX F1 ¶ 17; Fatico Tr. 26-31). Dr. Niden found

there was no confounding news on November 21, 2012:

                 Q.     Did you analyze the November 21, 2012 8-K to determine if
                        there was any confounding news on that day?

                 A.     I did.

                 Q.     What did you conclude?

                 A.     I concluded that all of the elements disclosed in the 8-K were
                        either directly tied to the Count Six accounting errors and
                        irregularities, or were the consequences, the direct
                        consequences of KIT Digital’s needing to restate.

(Fatico Tr. 29).      Because Dr. Niden found no confounding news, there was no news to

“disentangle.”

                 Tuzman first points to the fact that in connection with its Form 8-K, which included

an Item 4.02 disclosure, KITD also disclosed that it would be filing its third quarter Form 10-Q

late, a Form NT 10-Q. (Tuzman Br. 39). Dr. Niden testified that the Form NT 10-Q was not

confounding news. (Fatico Tr. 156 (“In my opinion, no, not in this case.”)). Of course, that makes

sense. KITD has just said its financials had “accounting errors and irregularities” that would

necessitate that they be “restated,” and that “investors should no longer rely upon the company’s




                                                  7
        Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 8 of 23



previously issued financial statements.” (GX F2). A Form NT 10-Q is the direct result of the need

to restate, not a separate and independent piece of news.

               Next, Tuzman argues that his November 23, 2012 press release relating to his

purported interest in acquiring the company was confounding news. An offer to buy KITD would

not be confounding news, in that it would not be expected to contribute to a price decline. It would

be perceived as at least neutral or positive news, if the market believed that there was a chance that

his above-market offer of $3.75 would be successful. Notably, the Dougherty & Co. report on

which Tuzman relies stated that it was “extremely skeptical” about Tuzman’s offer. (DX F101).

               Tuzman also points to KITD’s disclosures about its “cash and cash equivalents,”

about its expectation that it would “continue to incur significant cash expenditures,” and that it

was “examin[ing] the reduction of working capital requirements to further conserve cash” as

confounding news. (Tuzman Post-Hearing Br. 39). Of course, Dr. Niden included an analysis of

these very issues in her report, concluding that they were not confounding news: “[I]t is my

opinion that concerns about KIT digital’s cash position, described in the 8-K, were not independent

of the company’s accounting errors and irregularities, restatement and resulting event of default.”

(GX F1 ¶¶ 20-22; see also Fatico Tr. 30-32 (“I thought it was important to include this discussion

to demonstrate the consideration of these items as potentially confounding, and my conclusion that

they were not confounding, but in fact were really part of, and flowed directly from, the fact that

KIT Digital had to restate.”).

               Tuzman’s further criticizes Dr. Niden for not disentangling confounding news on

November 9, 2011. (Tuzman Post-Hearing Br. 42-43). In support of his position, Tuzman points

to other “optimism” that was not “related to the Company’s meeting revenue expectations,” such

as the company’s announcement that it had hired an “advisory firm to look into maximizing value



                                                  8
        Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 9 of 23



for shareholders through a sale process.” (Id. at 42). This was not “new” news. KITD had

disclosed as early as a year earlier, November 2010, that it had retained advisory firm Allen & Co.

to help it evaluate potential offers to purchase the company. (GX 826 (Nov. 22, 2010 conf. call)

at 10 (Tuzman: “Part of recently hired Allen & Company’s mandate is also to handle inbound

strategic increase, which have accelerated over the last couple of quarters.”).

        D.      Dr. Niden Properly Found That KITD’s Stock Was Inflated By At Least $1.35
                Per Share

                Tuzman next argues that Dr. Niden made the “fatal error” of assuming that KITD’s

stock price was “inflated by the same amount through the conspiracy period.” (Tuzman Post-

Hearing Br. 43-44). Tuzman mischaracterizes Dr. Niden’s opinion. Dr. Niden concluded that

KITD’s stock was inflated by at least $1.35 per share, not that it was constant. (GX F1 ¶ 28 (“KIT

digital’s share price reflected artificial inflation of at least $1.35, and possibly a greater amount.”);

(Fatico Tr. 39 (“at least $1.35 of inflation in the price”)). Dr. Niden based that conclusion in part

on her analysis of KITD’s stock price following the November 2011 announcement, when it went

up by $3.33. (GX F1 ¶ 23-28). Between November 2011 and November 2012, some of the

optimism in KITD’s stock price had been eroded. The November 2012 announcement eliminated

what was left of that optimism — approximately $1.35 per share.

        E.      Dr. Niden Properly Did Not Consider KITD’s Bankruptcy

                Tuzman argues that Dr. Niden’s analysis should have taken into account any

purported “gains” that KITD shareholders realized in bankruptcy. Specifically, Tuzman argues

that Dr. Niden should have considered the fact that KITD’s plan of reorganization provided for

“the issuance of warrants to prepetition shareholders,” which they could exercise at a low strike

price. (Tuzman Post-Hearing Br. 44-45). This argument fails before it starts. The question for

the Court is to estimate the losses suffered by KITD’s shareholders as a result of the fraud charged

                                                   9
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 10 of 23



in Count Six — which was revealed in November 2012. The question is not to figure out what

some universe of shareholders may or may not have recovered in a 2013 bankruptcy proceeding.

See U.S.S.G. § 2B1.1 cmt. 3(E)(i) (“Losses shall be reduced by . . . money returned . . . to the

victim before the offense was detected.”). Among other things, Tuzman ignores that investors

who suffered losses on November 23, 2012 and sold prior to the bankruptcy announcement locked

in their losses; that in order for KITD shareholders to have equity in the reorganized company,

they had to buy warrants (KALEIL 0009172); and that the KITD shareholders who may have

purchased these warrants were not necessarily the same as the shareholders in November 2012.

                                      *      *        *      *

               For the above reasons, the Court should find that a reasonable estimate of harm to

KITD shareholders from the fraud alleged in Count Six is at least $22.9 million.

                                            POINT III

                     DR. VOETMANN’S ANALYSIS PROVIDES
               A REASONABLE ESTIMATE OF LOSS FOR COUNT FOUR

               Although the jury found that Tuzman and Amanat conspired with Stephen Maiden

to manipulate KITD stock, although Maiden testified that he manipulated the stock for the better

part of two years, and although the PSR calculated a loss of $25.24 million with respect to Count

Four (Tuzman PSR ¶ 151-52), Tuzman and Amanat nonetheless contended in their sentencing

submissions that there is no reasonable estimate of loss for Count Four, so the number must be

zero. (See Tuzman Sentencing Br. 43-47; Amanat Sentencing Br. 6-11). Tuzman relies on

Professor Allen Ferrell, whom he called as an expert witness at trial to testify about an event study

he conducted related to the market manipulation scheme. Professor Ferrell stated that the PSR’s

method of calculating losses relating to Count Four was “flawed because, among other things, it

failed to account for the market, industry and company-specific factors that affected KIT digital’s

                                                 10
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 11 of 23



price between December 2008 and September 2011.” (June 22, 2018 Ferrell Report ¶ 9). In other

words, Tuzman’s critique was that the Government had not used an event study that accounted for

confounding factors.

               The Government thus retained Dr. Torben Voetmann to analyze Professor Ferrell’s

event study and expert report submitted in connection with sentencing. The Voetmann Report

took Professor Ferrell’s “approach and results as given.” (Voetmann Report (GX V1) ¶ 17). Based

on this analysis, Dr. Voetmann estimated the loss to investors from Maiden’s manipulative trading

to be in the range of $10.4 million to $82.0 million. (Id. at ¶ 10). Based on Dr. Voetmann’s

analysis, the Government asked the Court to use a reasonable estimate of loss for the market

manipulation conspiracy at the conservative end of the range calculated by Dr. Voetmann — $10.4

million — in order to account for the potentially confounding factors in the market, which were

identified by Ferrell and analyzed by Dr. Voetmann. (Gov’t Tuzman Sentencing Submissions 17).

The Government also called Dr. Voetmann at the Fatico hearing. Neither Tuzman nor Amanat

called any witnesses at the hearing.

               Tuzman primarily contends in his post-hearing brief that Dr. Voetmann’s analysis

and conclusions should be entirely rejected because (a) the record does show that Maiden’s

manipulative trading was the cause of the statistically significant stock movement in KITD’s stock

price; (b) there may have been confounding news on particular days; and (c) Dr. Voetmann did

not exclude losses or sales of KITD stock by participants in the market manipulation conspiracy.1

(Tuzman Post-Hearing Br. 16-29).          Tuzman and Amanat also both argue that Dura



1
        Tuzman also devotes several pages to arguing that the Court should not accept Dr.
Voetmann’s higher calculations that do not exclude all of the confounding events identified by
Ferrell. (Tuzman Post-Hearing Br. 31-33). The Government is not asking the Court to adopt the
higher calculations.

                                               11
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 12 of 23



Pharmaceuticals, Inc. v. Broudo 544 U.S. 366 (2005), and its progeny require a finding that zero

dollars should be attributed to the market manipulation scheme for Guidelines purposes. (Tuzman

Post-Hearing Br. 12-16; Amanat Post-Hearing Br. 19).2

               As proven at the trial, Maiden spent the better part of two years working to

manipulate the market in KITD shares as a result of his agreement with Tuzman and Amanat to

do so. (See GX 3036 (May 5, 2009 Amanat email to Tuzman: “You wouldn’t [sic] have had

Maiden’s $2.5 million in open market purchases which singlehandedly kept the stock up if I didnt

spent [sic] the time.”). The market manipulation scheme created a false impression about the

supply and demand of KITD stock, thus degrading market integrity as investors were unable to

observe accurate prices and trading volume. Thus, as set forth below, the Court should find that a

reasonable estimate of harm to KITD shareholders from the fraud alleged in Count Four is at least

between $3.41 million and $10.4 million.

       A.      Summary of Professor Ferrell’s Event Study and Expert Report

               Tuzman retained Professor Ferrell to assist in his defense of the market

manipulation scheme charged in Count Four. Professor Ferrell conducted an event study and

testified as an expert in financial econometrics at trial. (Tr. 6048-6228). Professor Ferrell defined

financial econometrics as the “rigorous analysis of financial data, such as stock prices.” (Tr. 6049).

Professor Ferrell explained that “[a]n event study is the standard way for an economist to determine

what portion of a stock price movement, a stock price return, is due to” the following identifiable

“buckets”: (a) market going up or down; (b) industry-specific factors; (c) company specific factors;


2
       Both Tuzman and Amanat devote additional time criticizing the methodology the
Government articulated in first calculating an estimate of loss for the Probation Department. For
the avoidance of any doubt, the Government is seeking a loss amount of $10.4 million based
supported by Dr. Voetmann’s Report and analysis, including of the event study conducted by
Professor Ferrell.

                                                 12
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 13 of 23



and (d) normal fluctuation or volatility in the market. (Tr. 6115-16). Any additional stock

movement is referred to as the “residual, that’s the portion of the stock return that was not

explained by market, industry, random volatility.” (Tr. 6115).

               Having conducted “hundreds of event studies” over his career, Professor Ferrell

testified that he created one to study the movement of KITD during the time period of the charged

market manipulation scheme. (Tr. 6116). Professor Ferrell analyzed each day for which there was

testimony from Maiden that he had been working to manipulate the stock in KITD as part of the

market manipulation scheme. (Tr. 6129). Professor Ferrell identified twenty-two days where the

KITD stock price increased in a statistically significant way. (Tr. 6139). Of those days, Professor

Ferrell identified eleven days where Maiden was a net purchaser of KITD stock. (Id.).

               Building on his event study, Professor Ferrell submitted an expert report in

connection with sentencing. Professor Ferrell stated that the PSR’s method of calculating losses

relating to Count Four was “flawed because, among other things, it fails to account for the market,

industry and company-specific factors that affected KIT digital’s price between December 2008

and September 2011.” (June 22, 2018 Ferrell Report ¶ 9).

       B.      Summary of Dr. Voetmann’s Opinions and Testimony

               Dr. Voetmann is a principal at The Brattle Group, a financial and economic

consulting firm, and an adjunct professor at the University of San Francisco’s School of

Management. (GX V1 ¶ 1). He holds a B.S. in business administration and an M.A. in finance

from Aarhus School of Business, and a Ph.D. in finance from Copenhagen Business School. (Id.).

               The Government retained Dr. Voetmann, who has ample experience with event

studies, to examine and consider Professor Ferrell’s testimony and reports, and to prepare a report

in connection with the defendants’ sentencing. The Voetmann Report took Professor Ferrell’s



                                                13
        Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 14 of 23



“approach and results as given.” (GX F1 ¶ 17). Dr. Voetmann calculated the loss amount in three

different ways, each designed to exclude market, industry, and firm-specific factors that may have

contributed to an increase in stock price — as Professor Ferrell suggested in his report. The most

conservative approach focused on days Maiden traded where Professor Ferrell acknowledged there

was both a “statistically significant positive abnormal return to the KITD stock price” and

“potentially confounding positive news about KITD” could be excluded. (Id. ¶ 30). Dr. Voetmann

examined the 22 trading days on which KITD’s actual stock price return was higher than the

predicted return by a statistically significant amount according to Professor Ferrell’s event study.

(Id. ¶ 28). Dr. Voetmann then removed the 11 of these days on which there was a potential

alternative explanation — other than Maiden’s manipulative trading — for the statistically

significant price increase. Using this conservative approach, Dr. Voetmann was able to isolate

approximately $10.4 million in actual loss to investors who purchased inflated KITD shares

directly attributable to Maiden’s trading. The Voetmann Report also emphasized that his approach

“likely understates the true magnitude of loss amount due to the manipulation scheme” because it

eliminates any loss amount that is not both exclusively attributable to Maiden and statistically

significant. (Id. ¶ 30).

                Dr. Voetmann provided testimony at the April 2019 Fatico hearing that was

consistent with his report, again taking as correct Professor Ferrell’s event study and results.

        C.      Tuzman’s Criticisms of Dr. Voetmann During and After the Fatico

                Tuzman advances a series of criticisms of Dr. Voetmann’s analysis, arguing that it

was “methodologically unsound and unreliable.” (Tuzman Post-Hearing Br. 10). Tuzman’s

claims ring hollow. Having relied heavily upon Professor Ferrell and his event study during trial,

Tuzman cannot credibly argue that the Government’s reliance on the same proof is “unsound and



                                                 14
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 15 of 23



unreliable.” The Government addresses each of Tuzman’s claims in in turn. None alter the

conclusion that Dr. Voetmann provided a reasonable estimate of loss for Count Four.

               1.      Causation

               Tuzman argues that it is unreasonable to conclude that Maiden’s manipulative

trading was the cause of the statistically significant stock movement that occurred on the eleven

days where Maiden was trading. (Tuzman Post Hearing Br. 16-19). Tuzman contends that such

a conclusion cannot be drawn because it is based on the “mistaken belief that defense expert Allen

Ferrell had concluded that the ‘conspiracy scheme was intended to inflate the stock of KIT

digital.”’ (Tuzman Post-Hearing Br. 11; id. at 16 (“Dr. Ferrell did not attribute causation to any

abnormal stock returns because his event study could do no such thing.”). This misstates the

inquiry.

               It is true that Professor Ferrell’s event study simply identified eleven days of

statistically significant inflation that could not be attributed to a known factor and did not attempt

to determine if Maiden was behind the inflation on those days. The relevant question, however, is

whether it is reasonable to conclude that Maiden was the cause of the inflation on those days. This

question need not be analyzed in a vacuum. (See Fatico Tr. 305 (The Court: “Is this really

worthwhile? I just really I have to ask whether this is worthwhile. We had a trial here. We had a

man testify that he was manipulating. So I’m just wondering whether this is useful or not.”).

               Maiden testified that his trading was intended to inflate both the volume and price

of KITD during the relevant time period. (See Tr. 737-38 (Q: “Why did you execute the trades in

this way?” / Maiden: “The main purpose was to inflate the stock by showing volume, buying and

selling both sides of the same trade. And it generated 28,571 shares of volume.”); Tr. 750 (Maiden:

“I was trying to, at a minimum, maintain the price level.”); Tr. 788 (“That’s the famous blimp that



                                                 15
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 16 of 23



exploded. So I’m just saying that the stock is continuing to act very heavy, very poor and going

lower.”); Tr. 921-22 (Maiden: “I was laser focused on the stock and supporting or pumping the

stock even with the limited assets I had at that point.”).

               This testimony was highly corroborated by documentary evidence, including text

messages, emails, and trading records. (See, e.g., GX 1517-A (Dec. 31, 2008 Tuzman, Amanat,

and Maiden market manipulation agreement); GX 3036 (May 5, 2009 Amanat email to Tuzman:

“You wouldnt [sic] have had Maiden’s $2.5 million in open market purchases which

singlehandedly kept the stock up if I didnt spent [sic] the time.”); GX 1540 (Mar. 10, 2009 Tuzman

email to Maiden: “The steady trading action and market movement helps a lot.”); GX 1574 (Apr.

3, 2009 Maiden email to Tuzman: “Is there any amount you can send over in the meantime –

another 200k? I have 1.85mm kdgl and counting – once again yest I was the only buyer – for the

30th straight day it seems.”); GX 1549 (May 17, 2009 Tuzman email to Maiden: “This helping

hugely.”); GX 1597 (June 8, 2009 Maiden email to Tuzman: “you need to find a friend with some

deeper pockets to help the cause cuz I’m spent”); GX 1603 (June 22, 2009 Maiden email to

Tuzman: “I can’t do more unfort.”); GX 1614 (July 9, 2009 Tuzman email to Maiden: “We

desperately need the stock to stay strong during this process.”); GX 1616 (July 9, 2009 Maiden

email to Tuzman: “kdgl hindenburg continues . . . i bought 1k at 6.75 late”); GX 411-B (Maiden

trading records)).

               Based on this evidence, the jury convicted Tuzman and Amanat of participating in

a scheme to manipulate the market in KITD. In sum, while it is true that an inference must be

drawn to attribute causation to Maiden, that inference is amply supported by the trial record and

entirely appropriate.




                                                  16
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 17 of 23



               Tuzman relatedly argues that the $10.4 million loss amount cannot be relied upon

because Dr. Voetmann “incorrectly presumes that all shares purchased by Maiden throughout the

conspiracy period were trades within the scope of the market manipulation scheme.” (Tuzman

Post-Hearing Br. 19). This is a red herring. While Maiden testified that there were occasions

when he manipulated KITD stock for purposes outside the market manipulation conspiracy, this

has no impact on the $10.4 million loss amount. This figure is based on eleven days where there

is evidence in the trial record indicating that Maiden’s trading on those days was in furtherance of

the market manipulation conspiracy charged in Count Four.

               Tuzman also points out certain dates where Maiden’s trading accounted for a

smaller amount percentage of trading on that day. This argument ignores the fact that Maiden’s

share of the market volume on each of the eleven days is proportional to the amount of loss that

Dr. Voetmann attributes to Maiden for those days.3 For example, on December 31, 2008, Maiden’s

trading represented 61% of the volume of the day’s share volume. (DX F113 (summarizing 11

trading days in GX V1, at App’x C and GX V3)). Dr. Voetmann attributes $2.82 million in losses

due to Maiden’s manipulative trading on that day. (Id.). In contrast, because Maiden is less than

one percent of the market’s buy volume on September 21, 2009 and June 10, 2010, there are almost

no losses attributable to Maiden on that day. In fact, if only the days in which Maiden accounted

for more than five percent of the share volume are considered, the calculation is based on just

seven days and accounts for $9.94 million of the $10.4 million in losses. The seven days are:




3
        Tuzman also criticizes Dr. Voetmann for “not . . . analyz[ing] the intraday timing of
Maiden’s trades and the intraday movement in the stock price.” (Tuzman Post-Hearing Br. 19).
Tuzman’s argument makes no sense, given that Professor Ferrell did not so himself. (Tr. 6194-97
(Q: “You didn’t look at stock prices throughout the day, correct? / Ferrell: “Correct.” / Q: “That’s
called intraday data?” / Ferrell: “Fair enough.” / Q: “And you didn’t use it for your event study,
did you?” / Ferrell: “I did not.”
                                                17
           Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 18 of 23



December 31, 2008, January 2, 2009, June 25, 2009, November 16, 2009, May 20, 2010, July 2,

2010, and April 29, 2011. (Id.).4

                2.     Confounding News

                Tuzman next argues that Dr. Voetmann “failed to rule out potentially confounding

news” that may have influenced KITD’s stock price. (Tuzman Post-Hearing Br. 11, 20-24). As a

threshold matter, Tuzman’s claims are inconsistent with Professor Ferrell’s event study, which the

defense offered at trial and which did not account for confounding news. (See Tr. 6193-94). In

any event, Dr. Voetmann took a reasonable approach to identifying information that would have

been available to investors on the particular dates in question. Specifically, Dr. Voetmann

consulted Factiva, a Dow Jones & Company business information and research tool that is “a

database of over 33,000 premium and reputable newspapers, magazines, trade publications and

transcripts,” whose “[c]overage is global and content is available is 22 languages.” (GX V1 at 10

n. 22).5

                Dr. Voetmann’s approach of considering those articles that mentioned KITD in a

headline or lead paragraph was a reasonable way to identify confounding events about KITD that

may have impacted stock activity on a given day. Tuzman’s criticisms that Dr. Voetmann did not

additionally review the company’s SEC files, investor calls, public appearances and other

statements by the company is unpersuasive. As GX V5 (list of Factiva Articles) demonstrates,



4
        September 17, 2009, September 21, 2009, June 10, 2010, and May 10, 2011 are excluded.
The difference between including and excluding these three days does not change the offense level
attributable to either Tuzman or Amanat.
5
       According to its website, Factiva “aggregates content from both licensed and free sources,
and provides organizations with search, alerting, dissemination, and other information
management capabilities. Factiva products provide access to more than 32,000 sources from nearly
every country worldwide in 28 languages, including more than 600 continuously updated
newswires.” https://www.dowjones.com/products/factiva/.

                                               18
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 19 of 23



information contained in such sources was reported on in the articles reviewed by Dr. Voetmann.

For example, entry number 32 references an article by Market News Publishing published on April

7, 2009, the Headline of which is “KDGL: Q4 Earnings Call.” The breadth of the list of articles

— 403 in total — also demonstrates that Dr. Voetmann’s methodology for searching for

confounding events was reasonable designed to identify events of significance.6

               Tuzman argues that Dr. Voetmann’s resistance to efforts by counsel to impeach the

credibility of his search for confounding news information “revealed his biased advocacy to

support the loss amount (based on a flawed methodology) in the PSR.” (Tuzman Post-Hearing Br.

24). Again, Dr. Voetmann did not endorse the methodology the Government initially used to

estimate the loss amount. Dr. Voetmann considered the event study conducted by Professor Ferrell

and then engaged in the reasonable steps of seeking to control for confounding news events. The

fact that he may not have picked up every article ever written that made any reference to KITD

does not mean Dr. Voetmann provided biased testimony.

               The cases cited by Tuzman on this point involve situations distinguishable from the

one here. For example, Tuzman cites Ohio Pub Emp’s Ret. Sys. v. Fed. Home Loan Mortg. Corp.,

2018 WL 3861840, at *7 (N.D. Ohio Aug. 14, 2018), a case in which a Court rejected an event

study because the conductor of the study selected a particular day knowing that the analysis would

produce a desired result. In this case, Professor Ferrell designed the event study, including the

particular trading days to analyze. Dr. Voetmann began his analysis accepting Professor Ferrell’s

work as correct.




6
       Two of the five days that Tuzman argues have cofounding news — June 10, 2010 and May
10, 2011 — are also days that Dr. Voetmann attributed almost no loss. These were also days where
Maiden was less than five percent of the trading volume.

                                               19
         Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 20 of 23



               What is more, Tuzman misleadingly argues the exhibits he introduced at the hearing

and in his briefing are confounding news. Many are blog posts, research notes, and filings that

report on news that was otherwise captured in Dr. Voetmann’s Factiva dataset or that is simply

irrelevant. In any event, even if the dates that Tuzman focused on are removed from consideration

— June 25, 2009, September 21, 2009, June 10, 2010, July 2, 2010, and May 10, 2011 — the

remaining six days still have a total loss of $8.36 million. In other words, the five days that Tuzman

claims have confounding news account for only $2.04 million of out of $10.4 million of loss at

issue.

               3.      Losses to Tuzman and Maiden

               Tuzman next argues that Dr. Voetmann’s loss calculation is overly inclusive

because it includes losses to participants in the manipulation conspiracy, specifically to Tuzman

and Maiden. (Tuzman Post-Hearing Br. 24-27). While the Government disagrees with Tuzman’s

arguments and believes that Dr. Voetmann’s methodology properly used the proportion of Maiden

Capital trading volume relative to all shares outstanding, to narrow the issues in dispute the

Government does not dispute that Tuzman owned 57.82 percent of the company as of December

31, 2008 and that those shares should not be counted for purposes of loss.

                                      *       *        *      *

               For the above reasons, the Government believes that the $10.4 million in losses

related to the 11 days for which there was a statistically significant positive abnormal return is

proper loss amount for Count Four. However, to help narrow the issues for the Court, the

Government notes the following. If the Court only considered the days where Maiden’s trading

was at least five percent of the volume, and did not consider the days where Tuzman alleges there

was confounding information, there would still be five days on which Maiden’s trading caused



                                                  20
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 21 of 23



statistically significant price increase: December 31, 2018, January 2, 2009, November 16, 2009,

May 20, 2010, and April 29, 2011. On these five days alone, the loss based on Dr. Voetmann’s

calculations would be $8.08 million. (See DX F113 (summarizing 11 trading days in GX V1, at

App’x C and GX V3)). If the Court then only considered the shares not owned by Tuzman, 42.18

percent, the loss amount would still be $3.41 million. In other words, crediting every argument

that Tuzman has advanced — which the Government does not believe that Court need do — the

applicable loss amount is at least $3.41 million. Not zero, as the defendants continue to argue.

       D.      The Dura Arguments

               Tuzman and Amanat both argue that Dr. Voetmann’s analysis applies an analysis

that the Supreme Court rejected in Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336 (2005).

(Tuzman Post-Hearing Br. 12-16; Amanat Post Hearing Br. 5-13). Again, these arguments are

inconsistent with the defendants’ position at trial. Having called Professor Ferrell as an expert

witness at trial about his event study, Tuzman (and Amanat) cannot seriously argue that the

methodology they put before the jury cannot be considered for purposes of sentencing. In any

event, the defendants are simply wrong on the law.

               Amanat makes sweeping, and incorrect claims, about what the Second Circuit has

held with respect to the applicability of Dura in the Sentencing Guidelines context. It is true that

the Second Circuit in Rutkoske, held: “we see no reason why considerations relevant to loss

causation in a civil fraud case [as set forth in Dura] should not apply, at least as strongly, to a

sentencing regime in which the amount of loss caused by a fraud is a critical determinant of the

length of a defendant's sentence.” 506 F.3d at 179. But Amanat ignores the next sentence in

Rutkoske, where the Court went on to explain:

               Determining the extent to which a defendant’s fraud, as
               distinguished from market or other forces, caused shareholders’

                                                21
       Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 22 of 23



               losses inevitably cannot be an exact science. See Ebbers, 458 F.3d
               at 127 (‘no easy task’). The Guidelines’ allowance of a “reasonable
               estimate” of loss remains pertinent. And cases might arise where
               share price drops so quickly and so extensively immediately upon
               disclosure of a fraud that the difference between pre- and post-
               disclosure share prices is a reasonable estimate of loss caused by the
               fraud. Even there, however, a coincidentally precipitous decline in
               shares of comparable companies would merit consideration. For
               example, a fraud disclosed just as the dot-com bubble burst might
               cause most, but not necessarily all, of the decline in previously high-
               flying technology stocks. Normally, expert opinion and some
               consideration of the market in general and relevant segments in
               particular will enable a sentencing judge to approximate the extent
               of loss caused by a defendant’s fraud.

Id. (emphasis added). Simply put, the Second Circuit made clear that because the Guidelines only

require a “reasonable estimate of loss,” the Government can meet its burden through expert opinion

— what the Government did here.

               Amanat and Tuzman also misunderstand the difference between a typical securities

class action and the market manipulation scheme for which they were convicted. In Dura, and in

the run-of-the-mill class action, the question of loss causation is generally an exercise in

determining how much artificial price inflation was in a stock before the truth was revealed, i.e.,

how much of the price drop after a corrective disclosure is attributable to the fraud. See Lucian C.

Bebchuk & Allen Ferrell, Rethinking Basic, 69 Bus. Law. 671, 692 (2014) (“Another potential use

of an event study would be to measure whether there was a price reaction when the market learned

the truth about the misstatement — that is, at the time of a corrective disclosure. This could be

relevant to the question of whether the misstatement at the time it was made resulted in fraudulent

distortion (even if it was a confirmatory lie).”

               In the market manipulation conspiracy charged in Count Four, there was no

corrective disclosure. Instead, the defendants engaged in a long running effort to manipulate the

market, which was not “revealed” until the indictment years after the market manipulation scheme

                                                   22
         Case 1:15-cr-00536-PGG Document 993 Filed 07/11/19 Page 23 of 23



ended. But the fact that there was no “corrective disclosure” does not mean that there was no loss

to investors. Dr. Voetmann’s conservative analysis — based on the expert opinion of Professor

Ferrell that is in evidence and was put before the jury — is a reasonable estimate of loss, accounting

for market and company-specific factors.

                                          CONCLUSION

               For the reasons set forth above, the Government respectfully submits the

Government has more than met its burden in establishing the applicable loss amounts under the

Guidelines. The Court should find that a reasonable and conservative estimate of harm to KITD

shareholders from the fraud alleged in (a) Count Six is at least $22.9 million, and (b) Count Four

is between $3.41 million and $10.4 million.

Dated:    July 11, 2019
          New York, New York

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                    By:               /s/
                                               Andrea M. Griswold
                                               Joshua A. Naftalis
                                               Assistant United States Attorneys
                                               212-637-1205/2310




                                                 23
